Citation Nr: 1520281	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for organic brain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2012, a statement of the case was issued in March 2012, and a substantive appeal was received in March 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the substantive appeal (VA Form 9) received in March 2012, the Veteran identified a home address in Pittsfield, Massachusetts.  In a May 2012 submission from the Veteran on a VA Form 9, he identified a home address in Leeds, Massachusetts.  A November 2012 VA treatment record reflects a permanent home address in Pittsfield, Massachusetts.  See 04/24/2015 Virtual VA CAPRI entry (69163096310) at 1.  In a November 2012 submission from the Veteran, he indicated a new home address in Milford, Connecticut.  In a June 2013 submission from the Veteran, he indicated a new home address in Bridgeport, Connecticut.  A June 2013 VA Form 3229 reflects that the Veteran is homeless.  A July 2013 VA examination reflects the address in Bridgeport, Connecticut.  In May 2014, VA sent correspondence to the Veteran at an address in Taftville, Connecticut.  In February 2015, VA issued correspondence to the Veteran at the Taftville address notifying him of his April 2015 videoconference hearing before the Board; the Veteran failed to appear.  The VACOLS system reflects a home address in West Haven, Connecticut.  

Unfortunately, it is not clear whether the Veteran received proper notice of the April 2015 videoconference Board hearing.  The AOJ must attempt to determine the Veteran's current mailing address.  All efforts to locate this information MUST be documented.  Once the Veteran's current mail address is determined, the Veteran should be scheduled for a videoconference Board hearing and notified of such hearing at his last known address.  

The Board wishes to directly advise the Veteran that although VA has a duty to assist him, the duty is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is his burden to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App.  262, 264 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Please make any and all appropriate attempts necessary to determine the Veteran's current mailing address.

ALL efforts to locate this information MUST be properly documented and associated with the claims folder or Virtual VA.

2.  If the Veteran's current mailing address is identified, please schedule him for a Board videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified at his current mailing address of the date, time, and location of the hearing.  This notice must be associated with the claims folder or Virtual VA.  If the Veteran withdraws his appeal, withdraws his request for a hearing, or does not appear for the hearing on the date scheduled, this should be documented in the claims file or Virtual VA.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


